Opinion issued January 22, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-14-00713-CV
                          ———————————
                     MOHAMED FARRAG, Appellant
                                     V.
                       DANIELLE BRYAN, Appellee


                  On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Case No. 2014-38348


                        MEMORANDUM OPINION

     Appellant, Mohamed Farrag, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                            2